Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a flip tray configured to detachably secure to a glassware-holding rack having a lattice configured bottom, lattice configured four side walls, open top and plurality of individual glassware internal compartments comprising all the combination as claimed and having particularly a locking mechanism disposed in each handle on opposite sides of the base, wherein the locking mechanism comprises a bracket which holds a slidable locking key in place within the locking mechanism, the locking key is moveable between a locked position in which an end of the locking key passes through a hole in a lattice opening of the side wall of the glassware-holding rack by sliding the locking key towards an interior of the glassware-holding rack securing the locking key to the glassware-holding rack and an unlocked position in which the end of the locking key is withdrawn from the hole in the lattice opening of the side wall of the glassware-holding rack by sliding the locking key away from the interior of glassware- holding rack detachably securing the flip tray to a glassware-holding rack as recited in independent claim 1 or having a method for presenting an array of glassware in an upright position on a tray without any dividers between the glassware, comprising: placing a planar top surface of a flip tray face down on an open top of a glassware-holding rack having a lattice configured bottom, lattice configured four side walls, open top and plurality of individual glassware internal compartments containing a plurality of down-facing glassware .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc